DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed on 12/18/2018, and is a 371 of PCT/US2017/037909 06/16/2017, which claims benefit of priority to 62/352405 filed 06/20/2016.

This is a Non-Final First Office Action on the Merits.  Claims 1-23 are pending, and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Improper units.  “In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications”.  See MPEP 608.01.
Paragraph [0043]: “…were kept at 34°F… packaged in 1 pound clamshells…” (emphasis added).  These values should also include their metric (S.I.) equivalent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1, 8, and 16
“a current quality module to determine current quality parameters of the perishable goods in response to the historical quality parameters”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “to determine current quality parameters of the perishable goods in response to the historical quality parameters”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“a quality projection module to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“a cost analysis module to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters; and”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters; and
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“a comparison module to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-23 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “mental processes”.  More specifically, Claim 1 recites
[…] to store consumer parameters and historical quality parameters associated with the perishable goods;
[…] including;
[…] to determine current quality parameters of the perishable goods in response to the historical quality parameters;
[…] to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters;
[…] to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters; and
[…] to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters.
The limitations identified above, in a combination, would belong to at least the subgroupings of “observation” and “evaluation”.  These limitations recite the abstract ideas of evaluating for the quality of perishable goods.  Therefore, they belong to “mental processes”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a storage device
a quality management system coupled to the storage device, the quality management system
a current quality module
a quality projection module
a cost analysis module
a comparison module
As shown, these additional elements are generic computer components described in high generality (e.g., device, system, module, etc.).  These additional elements are also merely invoked as a 
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 1 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of evaluating for the quality of perishable goods.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

	Regarding Claims 2-7, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2-7 are directed to a machine.
Step 2A Prong 1: Claims 2-7 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “mental processes”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the information transmission.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 3 recites limitations further defining the information transmission.
Claim 4 recites limitations further defining the output information.
Claim 5 recites limitations further defining notification of specific criteria.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 6 recites limitations further defining more sensors.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 7 recites limitations further defining the output information.
Step 2A Prong 2 and Step 2B: Claims 2-7 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1, as well as a field of use.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Claims 2-7 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claims 8 and 16, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 8 and 16 and their respective limitations are directed to one of the four statutory categories.  Claim 8 is directed to a process, Claim 16 a manufacture.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 8 and 16, the claim as a whole, recites what can be best described as “mental processes”.  More specifically, using Claim 8 as an example, Claims 8 and 16 recite
storing, […], consumer parameters and historical quality parameters associated with the perishable goods;
analyzing, […], the historical quality parameters and the consumer parameters, […], the […] including:
[…] to determine current quality parameters of the perishable goods in response to the historical quality parameters;
[…] to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters;
[…] to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters; and
[…] to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters.
The limitations identified above, in a combination, would belong to at least the subgroupings of “observation” and “evaluation”.  These limitations recite the abstract ideas of evaluating for the quality of perishable goods.  Therefore, they belong to “mental processes”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
using a storage device
using a quality management system… the quality management system coupled to the storage device… quality management system
a current quality module
a quality projection module
a cost analysis module
a comparison module
As shown, these additional elements are generic computer components described in high generality (e.g., storage device, system, module, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.

	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.
	Regarding Claim 16, the claim and its respective limitations have the same technical features as that of Claim 8.  Accordingly, Claim 16 is rejected under 35 U.S.C. 101 under a similar analysis.

Regarding Claims 9-15 and 17-23, the claims and their respective limitations merely further narrow the abstract idea of Claims 8 and 16.
Step 1:
Claims 9-15 are directed to a process.
Claims 17-23 are directed to a manufacture.
Step 2A Prong 1: Claims 9-15 and 17-23 further narrow the abstract idea of Claims 8 and 16, and would therefore also fall into the same groupings of “mental processes”, abstract idea, identified in Claims 8 and 16 above.
Claims 9 and 17
Claims 10 and 18 recite limitations further the information transmission.  They also recite limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claims 11 and 19 recite limitations further defining the information transmission.
Claims 12 and 20 recite limitations further defining the output information.
Claims 13 and 21 recite limitations further defining notification of specific criteria.  They also recite limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claims 14 and 22 recite limitations further defining more sensors.  They also recite limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claims 15 and 23 recite limitations further defining the output information.
Step 2A Prong 2 and Step 2B: Claims 9-15 and 17-23 recite no further additional elements beyond further narrowing the abstract ideas of Claims 8 and 16, as well as a field of use.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 8 and 16.
Accordingly, Claims 9-15 and 17-23 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Pat. App. Pub. No. US 20150178823 A1).
	Regarding Claim 1, “[a] system for comparing perishable goods, the system comprising”,
	Tanaka teaches “a storage device to store consumer parameters and historical quality parameters associated with the perishable goods” (“…a random access memory used by the CPU as a work area for temporary storage. An area to store data necessary for implementation of the embodiment is allocated to the RAM…” (Tanaka [0235]), “[e]ach user transmits a bid price more than the reserve price to the cloud server…” (Tanaka [0173]), and “…controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B…” (Tanaka [0172])).
	Tanaka teaches “a quality management system coupled to the storage device, the quality management system including” (“…controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B…” (Tanaka [0172])).
	Tanaka teaches “a current quality module to determine current quality parameters of the perishable goods in response to the historical quality parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka teaches “a quality projection module to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]) and “…a reserve price representing the lower limit of the bid price according to quality degradation predicted, based on the current position of each user…” (Tanaka [0162])).
	Tanaka teaches “a cost analysis module to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters; and” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	Tanaka teaches “a comparison module to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters” (“…price setting transmitter includes a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248]), and “…cloud server compares the collected bid prices in consideration of the delivery expense and the like, selects the user of highest profit as the delivery destination candidate, and transmits the delivery destination candidate and its bid price to the user terminals…” (Tanaka [0201])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.

	Regarding Claim 2, Tanaka teaches the limitations of Claim 1.
	Tanaka further teaches “a user device configured to transmit the consumer parameters to the storage device and receive output parameters from the quality management system” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]), “…input/output interface interfaces input/output data from/to input/output devices…” (Tanaka transmitting, to a communication terminal of each user, a reserve price representing a lower limit of a bid price…” (Tanaka [0013]), and “…transmitter that transmits the bid price input by the user to the information processing apparatus… (Tanaka [0047])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.

	Regarding Claim 5, Tanaka teaches the limitations of Claim 1.
	Tanaka further teaches “a user device activates an alarm when the perishable goods are within at least one of a selected quality range, a selected price range, and a geographical area” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]) and “…cloud server that is an information processing apparatus for managing merchandise delivery sets the reserve price of bidding in correspondence with the prediction of quality degradation caused by delivery from the current position of a merchandise delivery van that delivers merchandise, and notifies the communication terminals of a plurality of users of it…” (Tanaka [0164])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.

	Regarding Claim 6, Tanaka teaches the limitations of Claim 1.
	Tanaka further teaches “at least one sensor configured to monitor the historical quality parameters of the perishable goods and transmit the historical quality parameters to the storage device” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter. The client delivery information receiver receives information about merchandise to be delivered by the client (merchandise delivery van) from the client terminal via the communication controller… quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map DB… an arrangement that detects data about quality of merchandise in real time, the cloud server receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.

	Regarding Claim 7, Tanaka teaches the limitations of Claim 1.
	Tanaka further teaches “the output parameters include at least one of a cost comparison and a quality comparison” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.

	Regarding Claim 8, “[a] method of comparing perishable goods, the method comprising”,
storing, using a storage device, consumer parameters and historical quality parameters associated with the perishable goods” (“…a random access memory used by the CPU as a work area for temporary storage. An area to store data necessary for implementation of the embodiment is allocated to the RAM…” (Tanaka [0235]), “[e]ach user transmits a bid price more than the reserve price to the cloud server…” (Tanaka [0173]), and “…controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B…” (Tanaka [0172])).
	Tanaka teaches “analyzing, using a quality management system, the historical quality parameters and the consumer parameters, the quality management system coupled to the storage device, the quality management system including” (“…a controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B or the point C using the quality (freshness of fish) of the fish as the merchandise at the point A as a reference. A price setting transmitter of the cloud server sets the reserve price of the bid corresponding to the quality degradation in accordance with the position of each user, and transmits it to the user terminal…” (Tanaka [0172]) and “[e]ach user transmits a bid price more than the reserve price to the cloud server. Note that the bid price corresponds to the product of the unit price of the merchandise and the number or weight of the merchandise. A delivery destination candidate selector of the cloud server collects the bid prices of the users, compares profits obtained by subtracting the merchandise cost price, delivery expense, labor cost, and the like, selects the user of highest profit as the delivery destination candidate, and notifies the client terminal…” (Tanaka [0173])).
	Tanaka teaches “a current quality module to determine current quality parameters of the perishable goods in response to the historical quality parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka teaches “a quality projection module to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]) and “…a reserve price representing the lower limit of the bid price according to quality degradation predicted, based on the current position of each user…” (Tanaka [0162])).
	Tanaka teaches “a cost analysis module to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters; and” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	Tanaka teaches “a comparison module to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248]), and “…cloud server compares the collected bid prices in consideration of the delivery expense and the like, selects the user of highest profit as the delivery destination candidate, and transmits the delivery destination candidate and its bid price to the user terminals…” (Tanaka [0201])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.
Regarding Claim 16, the claim and its limitations have the same technical features as that of Claim 8, and therefore rejected under a similar analysis.
	Tanaka further teaches “[a] computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations” (“…present invention also incorporates the control program installed in a computer to implement the functions of the present invention on the computer, a medium storing the control program…” (Tanaka [0527])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.

	Regarding Claim 9, Tanaka teaches the limitations of Claim 8.
	Tanaka further teaches “transmitting, using a user device, consumer parameters to the storage device” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]), “…input/output interface interfaces input/output data from/to input/output devices…” (Tanaka [0290]), and “…transmitter that transmits the bid price input by the user to the information processing apparatus… (Tanaka [0047])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.
	Regarding Claim 17, the claim and its limitations have the same technical features as that of Claim 9, and therefore rejected under a similar analysis.

	Regarding Claim 10, Tanaka teaches the limitations of Claim 8.
	Tanaka further teaches “receiving, using a user device, output parameters from the quality management system” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]), “…input/output interface interfaces input/output data from/to input/output devices…” (Tanaka [0290]), and “…transmitting, to a communication terminal of each user, a reserve price representing a lower limit of a bid price…” (Tanaka [0013])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.
	Regarding Claim 18, the claim and its limitations have the same technical features as that of Claim 10, and therefore rejected under a similar analysis.

	Regarding Claim 13, Tanaka teaches the limitations of Claim 8.
	Tanaka further teaches “activating, using a user device, an alarm when the perishable goods are within at least one of a selected quality range, a selected price range, and a geographical area” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]) and “…cloud server that is an information processing apparatus for managing merchandise delivery sets the reserve price of bidding in correspondence with the prediction of quality degradation caused by delivery from the current position of a merchandise delivery van that delivers merchandise, and notifies the communication terminals of a plurality of users of it…” (Tanaka [0164])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.
	Regarding Claim 21, the claim and its limitations have the same technical features as that of Claim 13, and therefore rejected under a similar analysis.

	Regarding Claim 14, Tanaka teaches the limitations of Claim 8.
	Tanaka further teaches “monitoring, using at least one sensor, the historical quality parameters of the perishable goods; and transmitting the historical quality parameters to the storage device” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter. The client delivery information receiver receives information about merchandise to be delivered by the client (merchandise delivery van) from communication controller… quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map DB… an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.
	Regarding Claim 22, the claim and its limitations have the same technical features as that of Claim 14, and therefore rejected under a similar analysis.

	Regarding Claim 15, Tanaka teaches the limitations of Claim 8.
	Tanaka further teaches “the output parameters include at least one of a cost comparison and a quality comparison” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	Accordingly, the claimed subject matter is anticipated by Tanaka.
	Regarding Claim 23, the claim and its limitations have the same technical features as that of Claim 15, and therefore rejected under a similar analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kim (US Pat. App. Pub. No. US 20140252085 A1).
	Regarding Claim 3, Tanaka teaches the limitations of Claim 2.
	Tanaka further teaches “the user device transmits the consumer parameters through at least one of ” (“Active”: “…transmits the bid price input by the user to the information processing apparatus…” (Tanaka [0047]); “Automatic”: “…current position of the user or the current position of the client is transmitted from the user terminals to the client terminal sequentially or at the time of information communication…” (Tanaka [0411])).
	Tanaka does not explicitly teach, but Kim teaches “the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission” (“…user terminal includes a smart phone, a handheld terminal, and a kiosk PC. The user terminal captures the QR code attached to the product. The user terminal is automatically connected with the product quality predicting server through the QR code capture, and provides the identifier of the RFID tag to the connected product quality predicting server. The user terminal receives a quality index of the product to which the QR code is attached, from the product quality predicting server…” (Kim [0036]) and “…consumer purchasing the melon captures the QR code attached to the melon by using a user terminal, thereby requesting a quality index of the melon from the product quality predicting server…” (Kim [0044])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kim with that of Tanaka.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Tanaka teaches apparatus for processing information regarding perishable goods quality during delivery (Tanaka [Abstract]).  Tanaka does not explicitly teach passive transmission of user information.  Kim teaches a system for monitoring product quality, using QR code, thereby conveniently identifying the quality index of the product, which the purchaser desires to purchase, at any time, and anywhere, and a quality index having differentiated data according to purchasing items is provided such that optimal quality information for the items can be provided” (Kim [0014]).  Adding this passive information transmission feature onto Tanaka would therefore further enhance the information transmission already present in Tanaka.  One of ordinary skill, at time of filing, would have recognized that the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Tanaka in view of Kim.

	Regarding Claim 11, Tanaka teaches the limitations of Claim 9.
	Tanaka further teaches “the user device transmits the consumer parameters through at least one of ” (“Active”: “…transmits the bid price input by the user to the information processing apparatus…” (Tanaka [0047]); “Automatic”: “…current position of the user or the current position of the client is transmitted from the user terminals to the client terminal sequentially or at the time of information communication…” (Tanaka [0411])).
	Tanaka does not explicitly teach, but Kim teaches ““the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission” (“…user terminal includes a smart phone, a handheld terminal, and a kiosk PC. The user terminal captures the QR code attached to the product. The user terminal is automatically connected with the product quality predicting server through the QR code capture, and provides the identifier of the RFID tag to the connected product quality predicting server. The user terminal receives a quality index of the product to which the QR code is attached, from the product quality predicting server…” 
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kim with that of Tanaka.  Please see above (Claim 3) for obviousness analysis.  The rationale to combine here is substantially similar to that of Claim 3.
Accordingly, the claimed subject matter is obvious over Tanaka in view of Kim.
	Regarding Claim 19, the claim and its limitations have the same technical features as that of Claim 11, and therefore rejected under a similar analysis.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kuepper (US Pat. App. Pub. No. US 20050021279 A1).
	Regarding Claim 4, Tanaka teaches the limitations of Claim 1.
	Tanaka further teaches “the output parameters are configured as at least one of a map displaying time-based locations of the perishable goods along with the output parameters at the time-based locations, a data table of output parameters, and ” (“…quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map… in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…map DB is a database to be referred to know the distance, the delivery route, and the like from the location of a user or the location of the client…” (Tanaka [0238]), and “…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka does not explicitly teach, but Kuepper teaches “the output parameters are configured as at least one of a map displaying time-based locations of the perishable goods along with the output parameters at the time-based locations, a data table of output parameters, and a quality versus time graph” (“…good-specific characteristic is used to derive a third line (decreasing from left to right across FIG. 6 with reference to the right vertical axis of the graph) which indicates the remaining lifetime of the good, a second good-specific characteristic. The squares on the first (temperature) line in FIG. 6 indicate the time-points at which measured values are stored. As can be seen in FIG. 6, the (time) interval between storage points decreases, i.e. the frequency of storage increases, with higher ageing speed. (It should be noted that for ease in viewing, the number of stored data points depicted in FIG. 6 is very much lower that what would used in reality.)…” (Kuepper [0091], [Figure 6])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kuepper with that of Tanaka.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Tanaka teaches apparatus for processing information regarding perishable goods quality during delivery (Tanaka [Abstract]).  Tanaka does not explicitly teach plotting quality vs time graph regarding the interested merchandise.  Kuepper teaches device for monitoring perishable goods and their exposure to environmental parameters (Kuepper [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kuepper’s specific perishable good quality analysis onto Tanaka.  Kuepper improves upon Tanaka, as it offers more detailed methods for measuring the degradation of perishable goods, and “the advantages of such improved expiry data are that there is more certainty that goods will be delivered in an acceptable form, so that there is an improvement in quality control” (Kuepper [0021]).  Implementing Kuepper’s quality vs 
	Accordingly, the claimed subject matter is obvious over Tanaka in view of Kuepper.

	Regarding Claim 12, Tanaka teaches the limitations of Claim 8.
	Tanaka further teaches “the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time- based locations, a data table of output parameters, and ” (“…quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map… in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…map DB is a database to be referred to know the distance, the delivery route, and the like from the location of a user or the location of the client…” (Tanaka [0238]), and “…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka does not explicitly teach, but Kuepper teaches “the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time- based locations, a data table of output parameters, and a quality versus time graph” (“…good-specific characteristic is used to derive a third line (decreasing from left to right across FIG. 6 with reference to the right vertical axis of the graph) which indicates the remaining lifetime of the good, a second good-specific characteristic. The squares on the first (temperature) line in FIG. 6 indicate the time-points at which measured values are stored. As can be seen in FIG. 6, the (time) interval between storage points decreases, i.e. the frequency of storage increases, with higher ageing speed. (It should be noted that for ease in viewing, the number of stored data points depicted in FIG. 6 is very much lower that what would used in reality.)…” (Kuepper [0091], [Figure 6])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kuepper with that of Tanaka.  Please see above (Claim 4) for obviousness analysis.  The rationale to combine here is substantially similar to that of Claim 4.
	Accordingly, the claimed subject matter is obvious over Tanaka in view of Kuepper.
	Regarding Claim 20, the claim and its respective limitations have the same technical features as that of Claim 12, and therefore rejected under a similar analysis.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4837556 A: Signal transmission device, for both active and passive modules.
US 20100332407 A1: System for monitoring stress on perishable foods during transport.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628